DETAILED ACTION

Claim Objections
Claim 3 is objected to because of the following grammatical informality: “an angle … between about 5o to less than 8o and between about 22o to about 30o” as recited in claim 3. This objection may be obviated by deleting “between” in the phrase “between about 22o to about 30o”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 66-70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 66-70 claim(s) data storage, which broadly include(s) forms of transitory propagating signals per se.  However, a signal embodied in a transitory carrier or electromagnetic wave is natural phenomena.  Claims that recite nothing but the physical characteristics of a form of energy are not eligible for patent protection.  No preemption is permitted.  Therefore, the claim(s) is/are rejected for being directed to non-statutory subject matter.  These rejections may be obviated by inserting the phrase --non-transitory-- before "data storage" in the claim(s) as described in the Patent Related Notice titled "Subject Matter Eligibility of Computer Readable Media" and signed on January 26, 2010.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 18-27, 29-40, 42-43, 45-70, and 76-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for x-rays, does not reasonably provide enablement for the broad scope of “electromagnetic radiation.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Before explaining the Examiner’s analysis of enablement, the examiner has selected the definition of “electromagnetic radiation” as being any radiation included in the spectrum of electromagnetic radiation. For the Examiner’s analysis of whether there is lack of enablement for the entire scope of " electromagnetic radiation", the following factors, were considered.  
(1) The breadth (i.e., scope) of the claims:  The relevant concern is whether the scope of enablement in the disclosure is commensurate with the scope of protection sought by the claims. In the disclosure, examples providing enablement included x-rays.  However, the scope of protection sought by the claims is " electromagnetic radiation" which includes any radiation in the spectrum of electromagnetic radiation. The disclosure did not enable one to make and/or use all radiations in the broad scope of the claimed invention, such as cosmic radiation and/or radiation with energy greater than 1 ZeV, which would require undue experimentation to make and/or use since these devices do not exist. 
 (2) The nature of the invention: The subject matter to which the claimed invention pertains is “electromagnetic radiation” in general, which can include any radiation in the spectrum of 
(3) The state of the prior art: One skilled in the art would have known, at the time of the application was filed, about the x-ray subject matter to which the invention pertains. However, the state of the prior art does not have any direction or guidance with regard to all radiations in the broad scope of " electromagnetic radiation", such as cosmic radiation and/or radiation with energy greater than 1 ZeV, which would require undue experimentation to make, since those devices do not exist.  
(4) The level of one of ordinary skill: The level of one of ordinary skill, would have known, at the time of the application was filed, how to practice the x-ray subject matter to which the invention pertains. However, one of ordinary skill would not know how to make and/or use all radiations in the broad scope of " electromagnetic radiation", such as cosmic radiation and/or radiation with energy greater than 1 ZeV, since those devices do not exist and since the interaction of these other radiations would produce outputs that could not be used to practice the claimed invention.  
 (5) The amount of direction provided by the inventor: The inventor provided direction on how to make and/or use the invention with regard to x-ray radiation. However, there is no direction or guidance with regard to all spectrums of radiations in the broad scope of "electromagnetic radiation", such as cosmic radiation and/or radiation with energy greater than 1 ZeV, which would require undue experimentation to make and/or use since those devices do not exist.  
(6) The existence of working examples: The disclosure does provide a working example using x-ray radiation. Therefore, that is enough to preclude a rejection which states that nothing is enabled.  However, a rejection stating that enablement is limited to a particular scope is appropriate, since there are no working examples provided for radiations that do not have an existing emission device, such as devices emitting cosmic radiation and/or radiation with energy greater than 1 ZeV.  

Based on the factors above, the Examiner concludes that the disclosure’s scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  While the specification is enabling for x-ray radiation, the specification does not enable one to make and/or use the claimed invention with other types of radiation, such as cosmic radiation and/or radiation with energy greater than 1 ZeV, which would require undue experimentation to make and/or use since such emission devices do not exist.  Therefore, the claims are rejected for scope of enablement issues.  
This rejection may be obviated by clarifying that the electromagnetic radiation is x-rays in each claim. Any dependent claims listed above are rejected for the above reason by virtue of their claim dependency.

Claims 71-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for x-ray detectors, does not reasonably provide enablement for the broad scope of “detectors.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Before explaining the Examiner’s analysis of enablement, the examiner has selected the definition of “detectors” as being detectors that can detect and process any radiation included in the spectrum of 
(1) The breadth (i.e., scope) of the claims:  The relevant concern is whether the scope of enablement in the disclosure is commensurate with the scope of protection sought by the claims. In the disclosure, examples providing enablement included x-ray detectors.  However, the scope of protection sought by the claims is "detectors" which includes detectors that can detect and process any radiation in the spectrum of electromagnetic radiation. The disclosure did not enable one to make and/or use all radiations in the broad scope of the claimed invention, such as cosmic radiation and/or radiation with energy greater than 1 ZeV, which would require undue experimentation to make and/or use since these devices do not exist. 
 (2) The nature of the invention: The subject matter to which the claimed invention pertains is “detectors” in general, which can include detectors that can detect and process any radiation in the spectrum of electromagnetic radiation. However, the subject matter to which the specification pertains is x-ray radiation. 
(3) The state of the prior art: One skilled in the art would have known, at the time of the application was filed, about the x-ray subject matter to which the invention pertains. However, the state of the prior art does not have any direction or guidance with regard to all radiations in the broad scope of "detectors", such as cosmic radiation and/or radiation with energy greater than 1 ZeV, which would require undue experimentation to make, since those devices do not exist.  
(4) The level of one of ordinary skill: The level of one of ordinary skill, would have known, at the time of the application was filed, how to practice the x-ray subject matter to which the invention pertains. However, one of ordinary skill would not know how to make and/or use all radiations in the broad scope of "detectors", such as cosmic radiation and/or radiation with energy greater than 1 ZeV, since those 
 (5) The amount of direction provided by the inventor: The inventor provided direction on how to make and/or use the invention with regard to x-ray radiation. However, there is no direction or guidance with regard to all spectrums of radiations in the broad scope of "detectors", such as cosmic radiation and/or radiation with energy greater than 1 ZeV, which would require undue experimentation to make and/or use since those devices do not exist.  
(6) The existence of working examples: The disclosure does provide a working example using x-ray radiation. Therefore, that is enough to preclude a rejection which states that nothing is enabled.  However, a rejection stating that enablement is limited to a particular scope is appropriate, since there are no working examples provided for detectors that can detect and process all electromagnetic radiation, such as cosmic radiation and/or radiation with energy greater than 1 ZeV for a three-dimensional representation of an object.  
(7) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Since the scope of the claimed invention includes detectors for all spectrums of electromagnetic radiation, there are devices for various radiations that do not exist, such as cosmic radiation and/or radiation with energy greater than 1 ZeV. Since these types of detectors do not exist for creating a three-dimensional representation, it would require undue experimentation to make such an invention commensurate with the scope of the claimed invention.  
Based on the factors above, the Examiner concludes that the disclosure’s scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  While the specification is enabling for x-ray detectors, the specification does not enable one to make and/or use the claimed invention with other types of radiation, such as cosmic radiation and/or radiation with energy greater than 1 ZeV, which would require undue experimentation to make and/or use since 
This rejection may be obviated by clarifying that the detectors are x-ray detectors in each of the claims. Any dependent claims listed above are rejected for the above reason by virtue of their claim dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-30, 32-33, 35-47, 49-50, 52-61, 63-64, 66, 68-69, 71, 73-74, 76, and 78-79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awad et al. (US 2016/0252647; hereinafter Awad).

Regarding claim 1, Awad discloses a scanning system (10) for scanning an object (12) comprising: a scanning chamber (54) for receiving the object to be scanned; a displacement assembly (20) for displacing the object along a displacement path (of 22) passing at least partially through the scanning chamber; a source (30) mountable (par. 67) about the scanning chamber for emitting electromagnetic radiation against the object in the scanning chamber at an angle (A) in a range between about 5o to about 8o and about 22o to about 30o relative to the displacement path (par. 68) so that the electromagnetic radiation impacts and passes through the object (12) as it is displaced through the scanning chamber (54) along the displacement path (of 22); and a plurality of detectors (40) mounted at least partially about the 

Regarding claim 2, Awad discloses wherein the displacement path is horizontal (along 22).

Regarding claim 3, Awad discloses wherein the source (30) is inclined at an angle (A) relative to the displacement path in a range between about 5o to less than 8o and about 22o to about 30o (par. 68).

Regarding claim 6, Awad discloses wherein the source (30) is mountable (par. 67) about the scanning chamber (54) below the displacement assembly (20).

Regarding claim 7, Awad discloses wherein the source is mountable about the scanning chamber above the displacement assembly (par. 67).

Regarding claim 8, Awad discloses wherein the source is configured for emitting electromagnetic radiation from a focal point as a beam having beam boundaries, the beam boundaries being separated by an angular interval of about 80o (par. 12).

Regarding claim 9, Awad discloses wherein the scanning chamber (54) is defined by opposed side surfaces (56) and a third surface (58) extending between the side surfaces (56) and wherein one of the beam boundaries (39a) is aligned with one of the side surfaces (56) of the scanning chamber (54).

Regarding claim 10, Awad discloses wherein each detector (40) has a detector card (42) having a centre point (44) and edges (46).

Regarding claim 11, Awad discloses wherein each detector (40) has a detector card (42) having a centre point (44) and edges (46).

Regarding claim 12, Awad discloses wherein each detector (40) is inclined at a corresponding detector angle (D) such that the centre point of each detector card (44) is substantially perpendicular (par. 13 and fig. 5) to the focal point (38).

Regarding claim 13, Awad discloses wherein the scanning chamber (54) is defined by opposed side surfaces (56) and a third surface (58) extending between the side surfaces and wherein the edges (46) of each detector card (42) engage at least one of the third surface and the side surfaces of the scanning chamber (par. 13 and fig. 5).

Regarding claim 14, Awad discloses wherein the edges (46) of some detector cards (fig. 6:42) engage one of the side surfaces (56), and wherein the edges (46) of other detector cards (fig. 6:42) engage the third surface (58).

Regarding claim 15, Awad discloses wherein the source (30) comprises an X-ray emitter (par. 66) mountable to a mounting surface (34) of an inclined support (36).

Regarding claim 16, Awad discloses wherein the mounting surface (34) of the inclined support (36) forms an angle (B) with respect to a horizontal between about 1o and about 45o (par. 69).

Regarding claim 17, Awad discloses wherein the mounting surface (34) of the inclined support (36) forms an angle (B) with respect to the displacement path in a range between about 5o to about 8o and about 22o to about 30o (par. 69).

Regarding claim 18, Awad discloses wherein the scanning chamber (54) is defined by opposed side surfaces (56) and a third surface (58) extending between the side surfaces, wherein the plurality of detectors (40) comprise two rows (48) of detectors mounted about the scanning chamber, the first row of detectors (fig. 2:48 on the left) being disposed adjacent to one of the side surfaces (56) of the scanning chamber, and the second row (fig. 2:48 on the top) of detectors being disposed adjacent to the third surface (58) of the scanning chamber.

Regarding claim 19, Awad discloses wherein the first and second rows of detectors form an angle (C) with respect to the displacement path between about 89o and about 45o (par. 77).

Regarding claim 20, Awad discloses wherein the first and second rows of detectors form an angle with respect to the displacement path between about 80o and about 70o (par. 77).

Regarding claim 21, Awad discloses wherein the scanning chamber (54) is a tunnel (55) extending at least partially through a frame (50).

Regarding claim 22, Awad discloses wherein the displacement assembly is a displaceable drawer (par. 64).

Regarding claim 23, Awad discloses wherein the displacement assembly is a vehicle (par. 64).

Regarding claim 24, Awad discloses wherein the displacement assembly is a conveyor.

Regarding claim 25, Awad discloses wherein the displacement assembly is configured for selectively stopping displacement of the object within the scanning chamber (par. 65).

Regarding claim 26, Awad discloses wherein the scanning chamber is displaceable (par. 64).

Regarding claim 27, Awad discloses further comprising a processor (100) for processing the information detected by the plurality of detectors (40).

Regarding claim 28, Awad discloses wherein the electromagnetic radiation is X-rays (par. 66).

Regarding claim 29, Awad discloses wherein the source (30) and the plurality of detectors (40) are mounted about the scanning chamber (56) so as to be displaced (pars. 67 and 71) about the object (12).

Regarding claim 30, Awad discloses wherein each detector (40) is inclined at a detector angle (D), the detector angle of at least one of the detectors having a different value than the detector angle of another detector adjacent thereto (par. 74).

Regarding claim 32, Awad discloses a bracket (60) for a scanning system (title) for scanning an object (12), comprising: a bracket frame (62) mountable to the scanning system (par. 78), the bracket frame being inclined at an angle in a range between about 5o to about 8o and about 22o to about 30o relative to a horizontal (par. 78); a source (30) for emitting electromagnetic radiation through the object 

Regarding claim 33, Awad discloses wherein the bracket frame is inclined at an angle relative to the horizontal in a range between about 5o to less than 8o and about 22.5o to about 30o (par. 78).

Regarding claim 35, Awad discloses wherein the source (30) is configured for emitting electromagnetic radiation from a focal point (38) as a beam having beam boundaries, the beam boundaries being separated by an angular interval of about 80o (par. 12).

Regarding claim 36, Awad (par. 13) discloses wherein each detector (40) has a detector card (42) having a centre point (44) and edges (46).

Regarding claim 37, Awad discloses wherein each detector (40) has a detector card having a centre point and edges (par. 13).

Regarding claim 38, Awad discloses wherein each detector is inclined at a corresponding detector angle such that the centre point of each detector card is substantially perpendicular to the focal point (par. 13).

Regarding claim 39, Awad discloses wherein the bracket includes opposed side surfaces (56) and a third surface (58) extending between the side surfaces and wherein each detector card (40) is inclined 

Regarding claim 40, Awad discloses wherein the edges of some detector cards engage one of the side surfaces, and wherein the edges of other detector cards engage the third surface (claim 34).

Regarding claim 41, Awad discloses wherein the source comprises an X-ray emitter mountable to a mounting surface of an inclined support (claim 35).

Regarding claim 42, Awad discloses wherein the plurality of detectors comprise two rows of detectors mounted to the bracket frame, the first row of detectors being disposed substantially horizontally, and the second row of detectors being disposed substantially vertically (claim 36).

Regarding claim 43, Awad discloses a processor for processing the information detected by the plurality of detectors (claim 37).

Regarding claim 44, Awad discloses wherein the electromagnetic radiation is X-rays (claim 38).

Regarding claim 45, Awad discloses wherein the source and the plurality of detectors are mounted to the bracket frame so as to be displaced about the object (claim 39).

Regarding claim 46, Awad discloses wherein each detector (40) is inclined at a detector angle (D), the detector angle of at least one of the detectors having a different value than the detector angle of another detector adjacent thereto (par. 74).

Regarding claim 47, Awad discloses a processor coupled with the bracket for processing the information detected by the plurality of detectors (claim 37).

Regarding claim 49, Awad discloses a method of generating a three-dimensional image of a scanned object, comprising the steps: receiving, at an input port, image data of an object, having been captured via a plurality of detectors disposed at least partially about the object (claim 40) receiving electromagnetic radiation emitted from a source (30) inclined at an angle (A) in a range between about 5o to about 8o and about 22o to about 30o relative to a horizontal (par. 68); by means of a processor, generating from the image data, an image representing a perspective view of the object; and storing said image into a storage for presenting on a display, a three- dimensional representation of the object (claim 40).

Regarding claim 50, Awad discloses wherein the source is inclined at an angle relative to the horizontal in a range between about 5o to less than 8o and about 22.5o to about 30o (par. 68).

Regarding claim 52, Awad discloses wherein the generating comprises juxtaposing into a row, the image data received from adjacent detectors (par. 23).

Regarding claim 53, Awad discloses wherein the image data received comprises image captures of segments of the object, and wherein the juxtaposing of the generating step is repeated for each one of the segments, the generating step further comprising concatenating the rows (par. 23).

Regarding claim 54, Awad discloses normalizing the image of the object, by means of a normalizing module integrated in the processor (par. 24).

Regarding claim 55, Awad discloses wherein the normalizing comprises at least one of: correcting an offset for a given pixel of the image data in relation to an offset reference, and correcting a gain for a given pixel of the image data in relation to a gain reference (par. 24).

Regarding claim 56, Awad discloses wherein the image data of the receiving step, comprises low energy absorption data and high energy absorption data for one or more pixel of the image data (par. 25).

Regarding claim 57, Awad discloses fusing the low energy absorption data and high energy absorption data for one or more pixel of the image of the object, by means of a fusion module integrated in the processor (par. 25).

Regarding claim 58, Awad discloses calculating, by means of a calculator integrated in the processor, an atomic number for one or more pixel of the image data (par. 26).

Regarding claim 59, Awad discloses wherein the calculating comprises for each pixel: receiving said low energy absorption data and high energy absorption data; receiving a signal level of a source emission detected by the detectors; and referencing, via reference data stored in the storage, an atomic number to the combination of the low energy absorption data, the high energy absorption data and the signal level of the source emission (pars. 26-29).

Regarding claim 60, Awad discloses sharpening the image of the object (par. 30).

Regarding claim 61, Awad discloses wherein the sharpening comprises: convoluting the image data to enhance portions of the image representing edges of the object (par. 30).

Regarding claim 63, Awad discloses wherein at least two adjacent ones of the detectors are angled one with respect to the other (par. 74 and fig. 2).

Regarding claim 64, Awad discloses wherein the source is inclined at an angle relative to the horizontal in a range between about 5o to less than 8o and about 22.5o to about 30o (par. 68).

Regarding claim 66, Awad discloses a data storage comprising data and instructions for execution by a processor to generate a three-dimensional image of a scanned object, said data and instructions comprising: code means for receiving image data of an object, having been captured via a plurality of detectors disposed at least partially about the object (claim 51) receiving electromagnetic radiation emitted from a source (30) inclined at an angle in a range between about 5o to about 8o and about 22o to about 30o relative to a horizontal (par. 68); code means for generating from the image data, an image representing a perspective view of the object; and code means for storing said image into a storage for presenting on a display, a three-dimensional representation of the object (claim 51).

Regarding claim 68, Awad discloses wherein at least two adjacent ones of the detectors are angled one with respect to the other (claim 51, par. 1 in the body of the claim).

Regarding claim 69, Awad discloses wherein the source is inclined at an angle relative to the horizontal in a range between about 5o to less than 8o and about 22.5o to about 30o (par. 68).

Regarding claim 71, Awad discloses a system for generating a three-dimensional image of a scanned object, comprising: an input port for receiving image data of an object, having been captured via a plurality of detectors disposed at least partially about the object and in an angled configuration (claim 52) wherein the plurality of detectors (40) are inclined at an angle in a range between about 5o to about 8o and about 22o to about 30o relative to a horizontal (figs. 2-3); a processor for generating from the image data, an image representing a perspective view of the object; and a storage for presenting the image on a display as a three- dimensional representation of the object (claim 52).

Regarding claim 73, Awad discloses wherein at least two adjacent ones of the detectors are angled one with respect to the other (figs. 2-3 and claim 52).

Regarding claim 74, Awad discloses wherein the plurality of detectors are inclined at an angle relative to the horizontal in a range between about 5o to less than 8o and about 22.5o to about 30o (figs. 2-3).

Regarding claim 76, Awad discloses a scanning system (title) for scanning an object (23), comprising: a radiation source (30) for emitting electromagnetic radiation toward an object (12) to be scanned at an angle in a range between about 5o to about 8o and about 22o to about 30o relative to a horizontal (par. 68); and a plurality of detectors (40) disposed at least partially about a scanning area, each detector being mounted substantially perpendicularly in relation to the radiation source for capturing the radiation traversing the object from different angles and thereby scanning the object according to a perspective view (claim 53).


Regarding claim 78, Awad discloses wherein at least two adjacent ones of the detectors are angled one with respect to the other (claim 52, par. 1 in the body of the claim).

Regarding claim 79, Awad discloses wherein the source is inclined at an angle relative to the horizontal in a range between about 5o to less than 8o and about 22.5o to about 30o (par. 68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 34, 51, 65, 70, 75, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Awad as applied to claims 1, 33, 50, 64, 69, 74, and 79 above, and further in view of Sharpless et al. (US 2014/0205059; hereinafter Sharpless). 

Regarding claim 4, Awad discloses claim 1 and wherein the source is inclined at an angle (A) relative to the displacement path.
However, Awad fails to disclose an angle in a range of about 22.5o to about 30o.
Sharpless teaches an angle in a range of about 22.5o to about 30o (par. 36).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Awad with the teaching of Sharpless, since where the general conditions of a claim are in the prior art, discovering the optimum or working ranges or values involves only routine skill 
Furthermore, since the Examiner finds that the prior art (i.e., Awad) contained a “base” upon which the claimed invention can be seen as an “improvement” (with a different tilt angle), and since the Examiner finds that the prior art (i.e., Sharpless) contained a “comparable” system that has been improved in the same way as the claimed invention (with a different tilt angle), the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique (with the different tilt angle taught by Sharpless) in the same way to the “base” (of Awad) and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 
		
Regarding claims 5, 51, 65, 70, and 80, Awad as modified above suggests claim 4. Awad further discloses claims 50, 64, 69, and 79, and wherein the source (30) is inclined at an angle (A) relative to the displacement path (of 20).
However, Awad fails to disclose an angle of about 22.5o.
Sharpless teaches an angle in a range of about 0o to about 45o (par. 36).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Awad with the angle of about 22.5o, since where the general conditions of a claim are in the prior art, discovering the optimum or working values involves only routine skill in the art (Sharpless: par. 36). One would have been motivated to make such a modification for achieving a better view from a different angle.

Regarding claim 34, Awad discloses claim 33 and wherein the bracket frame (62) is inclined at an angle relative to the horizontal (par. 78).
o.
Sharpless teaches an angle in a range of about 0o to about 45o (par. 36).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Awad with the angle of about 22.5o, since where the general conditions of a claim are in the prior art, discovering the optimum or working values involves only routine skill in the art (Sharpless: par. 36). One would have been motivated to make such a modification for achieving a better view from a different angle.
Furthermore, since the Examiner finds that the prior art (i.e., Awad) contained a “base” upon which the claimed invention can be seen as an “improvement” (with a different tilt angle), and since the Examiner finds that the prior art (i.e., Sharpless) contained a “comparable” system that has been improved in the same way as the claimed invention (with a different tilt angle), the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique (with the different tilt angle taught by Sharpless) in the same way to the “base” (of Awad) and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 

Regarding claim 75, Awad discloses claim 74 and wherein the plurality of detectors are inclined at an angle relative to the horizontal (fig. 3).
However, Awad fails to disclose an angle of about 22.5o.
Sharpless teaches an angle in a range of about 0o to about 45o (par. 36).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Awad with the angle of about 22.5o, since where the general conditions of a claim are in the prior art, discovering the optimum or working values involves only routine skill in the art .

Claims 31, 48, 62, 67, 72, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Awad as applied to claims 1, 32, 49, 66, 71, and 76 above, and further in view of Gregerson et al. (US 2004/0179643; hereinafter Gregerson). 
Awad discloses claims 1, 32, 49, 66, 71, and 76, along with means for the image data (100).
However, Awad fails to disclose means for correcting distortion of the image data comprising finding an optimal virtual plane wherein the source-detector rays are projected at equal distances and remapping the pixels by redistribution of information from a set of input pixels to a set of output pixels arrayed onto a virtual detector array.
Gregerson teaches means for correcting distortion of the image data (par. 8) comprising finding an optimal virtual plane wherein the source-detector rays are projected at equal distances and remapping the pixels by redistribution of information from a set of input pixels to a set of output pixels arrayed onto a virtual detector array (par. 9: equiangular).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Awad with the teaching of Gregerson, since one would have been motivated to make such a modification for reducing image distortion (Gregerson: par. 8).
Furthermore, since the Examiner finds that the prior art (i.e., Awad) contained a “base” upon which the claimed invention can be seen as an “improvement” (with image distortion correction), and since the Examiner finds that the prior art (i.e., Gregerson) contained a “comparable” system that has been improved in the same way as the claimed invention (with image distortion correction), the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884